Citation Nr: 0512561	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  96-17 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUE


Entitlement to disability compensation for residuals of a 
myocardial infarction pursuant to 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to January 
1976.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 rating action of 
the Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The appeal has been the subject of a 
number of Board decisions, United States Court of Appeals for 
Veterans Claims (Court) decisions, and a decision by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Most recently, the Board remanded the 
appeal in September 2001, October 2003, and August 2004.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

In September 2001, October 2003, and again in August 2004 the 
appeal was remanded for VA to obtain a medical opinion from a 
board certified VA cardiologist who is not associated with 
the VA Medical Center in Columbia, Missouri.  Starting in 
October 2003, given VA's and the representative's inability 
to locate the clamant, the opinion was to be provided based 
solely on a review of the record on appeal only.  
Specifically, in August 2004, the RO was asked to obtain 
answers to the following questions:

i.  Do the veteran's medical records show 
that he has any current heart disability 
and, if so, what are the diagnoses?

ii . . . [W]hether it is at likely as not 
that the veteran suffers from residuals 
of a myocardial infarction that were 
caused or aggravated by VA's decision to 
delay coronary surgery to July 12, 1994?  

iii.  Is it as least as likely as not 
that the veteran suffered additional 
disability, to include residuals of a 
myocardial infarction, as a result of 
VA's decision to discharge the veteran on 
June 30, 1994?

Unfortunately, neither the February 2004 opinion from the 
staff cardiologist at the Wichita VA medical center nor the 
November 2004 addendum to that opinion, which appears to have 
been prepared by a nurse practioner, is responsive to the 
Board's inquiry.  Therefore, another remand to obtain 
necessary medical opinion evidence is required.  Stegall v. 
West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board are not satisfied, the Board itself errs in failing to 
ensure compliance).  

Given the above development, on remand, the RO should also 
provide the veteran with updated Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), notice.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5103 (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Therefore, the appeal is REMANDED for the following:

1.  The RO should have the veteran's 
claims files reviewed by a board 
certified cardiologist not associated 
with either the VA Medical Centers in 
Columbia, Missouri, Kansas City, 
Missouri, or Wichita, Kansas.  
Thereafter, the examiner must provide YES 
or NO answers to the following questions:

i.  Do the veteran's medical records 
show that he has any current heart 
disability, even an asymptomatic 
disorder?  If so, what is the 
diagnosis?

ii.  Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
the veteran suffers from residuals 
of a myocardial infarction that were 
caused or aggravated by VA's 
decision to delay coronary surgery 
to July 12, 1994?

iii.  Is it as least as likely as 
not that the veteran suffered 
additional disability, to include 
residuals of a myocardial 
infarction, as a result of VA's 
decision to discharge the veteran on 
June 30, 1994?

Note:  In providing the above opinions 
the reviewing board certified 
cardiologist must note that, in this 
case, the question of any VA negligence 
is NOT at issue.

2.  After the development requested has 
been completed, the RO should review the 
opinion to ensure that it is in complete 
and strict compliance with the directives 
of this REMAND.  If the opinions are 
deficient in any manner, the RO MUST 
implement corrective procedures at once.  

3.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the VCAA, such as providing 
the veteran with updated notice of what 
evidence has been received and not 
received by VA as well as who has the 
duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. 
§ 3.159.  Given VA's and the 
representative's inability to locate the 
clamant, any additional VCAA development 
should be addressed to both the veteran 
and his representative.

4.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and all applicable laws and 
regulations pertinent to the issue 
currently on appeal.  A reasonable period 
of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


